DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention group I in the reply filed on 05/28/2021 is acknowledged.
Accordingly, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 4 shows “flip chip mounting said integrated circuit chip within said cavity” but does not show heat sink or thermal slug or flip chip package. Therefore, the feature of “disposing a heat sink over a surface of said integrated circuit chip”, “disposing the heat sink on an outer surface of a thermal slug for transferring a thermal energy away from said circuit board”, “wherein said integrated circuit chip abuts a bottom surface of the thermal slug”, “ wherein, with respect to a bottom surface of said integrated circuit chip, a top surface of the thermal slug is located higher than a top surface of said circuit board”, “disposing a heat sink on a top surface of a thermal slug for transferring a thermal energy away from said circuit 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticiapted by Hatanaka et al. (US Pub. 20080192443).
Regarding claims 1, 2, 11, Hatanaka et al. discloses in Fig. 1, Fig. 2, Fig. 4, paragraph [0031]-[0042] a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [10] into a cavity [2] extending from a surface of said circuit board [1] to an embedded conductor [16]; and 
electrically connecting said integrated circuit chip [10] to said embedded conductor [16], wherein said electrically connecting said integrated circuit chip [10] to said embedded conductor [16] comprises flip chip mounting said integrated circuit chip [10] within said cavity [2];
providing said cavity [2] in said circuit board [1][paragraph [0034], [0039]];
wherein said circuit board [1] is disposed on an upper surface and a lower surface of said embedded conductor [16][paragraph [0035], [0038]].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Hatanaka et al. (US Pub. 20080192443).
Regarding claim 1, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [210] into a cavity extending from a surface of said circuit board to an embedded conductor [221]; and 
electrically connecting said integrated circuit chip [210] to said embedded conductor [221].
Lamson fails to disclose 
wherein said electrically connecting said integrated circuit chip to said embedded conductor comprises flip chip mounting said integrated circuit chip within said cavity.
Hatanaka et al. discloses in Fig. 4, paragraph [0031]-[0042]
 wherein said electrically connecting said integrated circuit chip [10] to said embedded conductor [16] comprises flip chip mounting said integrated circuit chip [10] within said cavity [2].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Lamson discloses in Fig. 5
providing said cavity in said circuit board. 
Hatanaka et al. discloses in Fig. 4, paragraph [0034], [0039]
providing said cavity [2] in said circuit board [1].

Regarding claim 11, Lamson discloses in Fig. 5
wherein said circuit board is disposed on an upper surface and a lower surface of said embedded conductor [221].
Hatanaka et al. discloses in Fig. 4, paragraph [0035], [0038]
wherein said circuit board [1] is disposed on an upper surface and a lower surface of said embedded conductor [16].

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Hatanaka et al. (US Pub. 20080192443)as applied to claim 2 above and further in view of Kwong (US Pat. 6487083).
Regarding claim 3, Lamson and Hatanaka et al. fails to disclose 
wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor.
	Kwong discloses in Fig. 2, column 10, lines 10-25
wherein said providing a cavity [102a, 102b, 102c, 102d] comprises milling a surface of a circuit board [110] to an embedded conductor .
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kwong into the method of Lamson and Hatanaka et al. to include wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor. The ordinary artisan would have been motivated to modify Lamson and Hatanaka et al. in the above manner for the purpose of providing suitable methods for forming cavities in a multilayer printed circuit board [column 10, lines 10-25 of Kwong]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 4-6, Lamson discloses in Fig. 5 
wherein said providing of said cavity comprises providing said cavity with a side surface that includes a step;
wherein a top surface of said step is aligned with another embedded conductor;
.

Claims 7-10 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Hatanaka et al. (US Pub. 20080192443) as applied to claim 1 above and further in view of Reis et al. (US Pat. 6744640) and Ohki et al. (US Pat. 5886408).
Regarding claims 7-10, and 12, Lamson and Hatanaka et al. fails to disclose
disposing a heat sink over a surface of said integrated circuit chip;
disposing the heat sink on an outer surface of a thermal slug for transferring a thermal energy away from said circuit board;
wherein said integrated circuit chip abuts a bottom surface of the thermal slug;
wherein, with respect to a bottom surface of said integrated circuit chip, a top surface of the thermal slug is located higher than a top surface of said circuit board;
disposing a heat sink on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above a top surface of said circuit board.
Reis et al. discloses in Fig. 4, Fig. 8, column 4, lines 45-65, column 5, lines 15-20, column 7
disposing a heat sink [20] or [50] over a surface of said integrated circuit chip [11];
disposing the heat sink [20] or [50] on an outer surface of a thermal slug [40] or [42] for transferring a thermal energy away from said circuit board [10];

wherein, with respect to a bottom surface of said integrated circuit chip [11], a top surface of the thermal slug [40] or [42] is located higher than a top surface of said circuit board [10];
disposing a heat sink [20] or [50] on a top surface of a thermal slug [40] or [42] for transferring a thermal energy away from said circuit board [10], the heat sink [20] or [50] extending above a top surface of said circuit board [10].
For further providing support, Ohki et al. is cited.
Ohki et al. discloses in Fig. 1, Fig. 14, column 1, column 13 and 15
disposing a heat sink [315] or [236] over a surface of said integrated circuit chip [232-1];
disposing the heat sink [315] or [236] on an outer surface of a thermal slug [313-1] or [233-1] for transferring a thermal energy away from said circuit board [311] or [231];
wherein said integrated circuit chip [232-1] abuts a bottom surface of the thermal slug [233-1];
wherein, with respect to a bottom surface of said integrated circuit chip [232-1], a top surface of the thermal slug [233-1] is located higher than a top surface of said circuit board [231];
disposing a heat sink [315] or [236] on a top surface of a thermal slug [313-1] or [233-1] for transferring a thermal energy away from said circuit board [311] or [231], the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Reis et al. and Ohki et al. into the method of Lamson and Hatanaka et al. to include disposing a heat sink over a surface of said integrated circuit chip; disposing the heat sink on an outer surface of a thermal slug for transferring a thermal energy away from said circuit board; wherein said integrated circuit chip abuts a bottom surface of the thermal slug; wherein, with respect to a bottom surface of said integrated circuit chip, a top surface of the thermal slug is located higher than a top surface of said circuit board; disposing a heat sink on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above a top surface of said circuit board. The ordinary artisan would have been motivated to modify Lamson and Hatanaka et al. in the above manner for the purpose of providing a method for efficiently radiating the heated generated by the chips to the surrounding atmosphere  [column 13 and 15 of Ohki et al., column 4, lines 60-65, column 7 of Reis et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 13, Lamson fails to disclose 
disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink.

Hatanaka et al. discloses in Fig. 4 that besides the integrated circuit chip [10] other electrical component comprising a flip chip package [13 and/or 14] is disposed on a top surface of said circuit board [1].
Reis et al. discloses in Fig. 4, Fig. 8, column 4, lines 45-65, column 5, lines 15-20, column 7
disposing a flip chip package [11] between the top surface of said circuit board [10] and a bottom surface of the heat sink [20] or [50].
Ohki et al. discloses in Fig. 1, Fig. 14, column 1, column 13 and 15
disposing a flip chip package [232-2] between the top surface of said circuit board [311] and a bottom surface of the heat sink [315].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hatanaka et al., Reis et al. and Ohki et al. into the method of Lamson to include disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing a multi-chip semiconductor package having high packaging density of integrated circuit so as to achieve a minimization of the entire semiconductor package. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Hatanaka et al. (US Pub. 20080192443), Reis et al. (US Pat. 6744640) and Ohki et al. (US Pat. 5886408) as applied to claim 12 above and further in view of Wang (US Pat. 7250676)
Regarding claim 14, Lamson, Hatanaka et al., Reis et al. and Ohki et al. fails to disclose
 wherein the bottom surface of the heat sink abuts a top surface of the flip chip package.
	Wang et al. discloses in Fig. 1 and Fig. 2  
wherein the bottom surface of the heat sink [150 or 240] abuts a top surface of the flip chip package [130 or 230].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wang et al. into the method of Lamson, Hatanaka et al., Reis et al. and Ohki et al. to include wherein the bottom surface of the heat sink abuts a top surface of the flip chip package. The ordinary artisan would have been motivated to modify Lamson, Hatanaka et al., Reis et al. and Ohki et al. in the above manner for the purpose of secure the heat sink in the multi-package module and heat generated from the flip chip package can be conducted to the heat sink and dissipated from the heat dissipation surface [column 3 of Wang et al.].  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822